Filed
                                                                                      Washington State
                                                                                      Court of Appeals
                                                                                       Division Two

                                                                                     September 12, 2018

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 SHARON EVA, a single woman,                                      No. 49740-9-II
                                                         (Consolidated with No. 49110-9-II
                                                               and No. 49240-7-II)
                               Respondent,
                                                          ORDER AMENDING OPINION
        v.

 JEFF VOLK-REIMER, a single man,

                               Appellant.

       The unpublished opinion in this case was filed on September 11, 2018. After review,

we find it necessary to amend the opinion to correct the case numbers. Thus, it is hereby

       ORDERED that the case numbers in the caption of the opinion shall read as follows:

       No. 49740-9-II
       (Consolidated with No. 49110-9-II and No. 49240-7-II.)

       Jjs: Bjorgen, Worswick, Sutton

       For the court:



                                                    _______________________________
                                                    Bjorgen, J.
                                                                                               Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                        September 11, 2018




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 SHARON EVA, a single woman,                                        No. 49840-9-II
                                                           (Consolidated with No. 49110-9-II
                                                                 and No. 49240-7-II)
                                Respondent,
                                                              UNPUBLISHED OPINION
        v.

 JEFF VOLK-REIMER, a single man,

                                Appellant.

       BJORGEN, J. — In a dispute over ownership of a house, Jeff Volk-Reimer appeals from

three superior court orders in favor of Sharon Eva. He appeals (1) the June 10, 2016 order

resetting the litigation schedule, (2) the August 12, 2016 order compelling him to attend a

deposition, and (3) the November 29, 2016 order entering a default judgment in Eva’s favor.

       Volk-Reimer argues that the superior court erred by (1) continuing to rule on matters

after he filed an affidavit of prejudice, (2) ordering him to attend a deposition on August 12,

2016, without proper notice, (3) entering a default judgment in Eva’s favor, and (4) determining

that Eva’s evidence was credible. He also argues that we should allow him to supplement the

record on appeal under RAP 9.11(a). Eva requests attorney fees on appeal.
No. 49740-9-II (Consol. with
No. 49110-9-II and No. 49240-7-II)


       We hold that Volk-Reimer has not demonstrated any error in the superior court and has

not shown that supplementing the record on appeal is warranted. Consequently, we affirm the

superior court’s default judgment. We also grant Eva’s request for attorney fees on appeal.

                                              FACTS

       Volk-Reimer and Eva were in a romantic relationship. In 2007, they purchased a house

located in Tacoma, and in August 2010, they separated and Volk-Reimer moved out of the

house. On March 28, 2011, Volk-Reimer quitclaimed his interest in the house to Eva. Eva did

not record the deed in order to attempt to secure a more favorable loan interest rate while the

loan was in Volk-Reimer’s name.

       Eva lived at the home full time from 2009 to April 2013, after which she occupied it part

time and rented it for short terms. She continued to do so until October 27, 2015, when Volk-

Reimer entered the house without Eva’s consent and refused to leave. On November 30, Eva

filed a complaint in Pierce County Superior Court against Volk-Reimer for ejectment, trespass,

waste, nuisance, replevin, injunctive relief, and for an order stating that Eva owned the house.

On December 10, Volk-Reimer filed his answer denying Eva’s claims.

       On January 4, 2016, Eva served Volk-Reimer with discovery requests consisting of

interrogatories and requests for admission. Eva mailed the discovery requests to the address

Volk-Reimer provided for service, but the mail was returned by the United States Postal Service.

Volk-Reimer agreed to electronic service, and on January 22, Eva e-mailed Volk-Reimer the

interrogatories and requests for admission. Eva informed Volk-Reimer that under CR 36, the




                                                 3
No. 49740-9-II (Consol. with
No. 49110-9-II and No. 49240-7-II)


requests for admission were due no later than February 25.1 Volk-Reimer did not provide

responses by the February 25 deadline.

          On March 31, Volk-Reimer filed an affidavit of prejudice requesting the removal of

Judge Leanderson from the superior court case.2 Volk-Reimer did not file an accompanying

signed motion with his affidavit of prejudice as required by former PCLR 40(f) (2014). Further,

the record does not indicate that Volk-Reimer presented the affidavit of prejudice to Judge

Leanderson as required by former PCLR 40(f).

          Also on March 31, Volk-Reimer filed a notice of bankruptcy, resulting in an automatic

stay of the superior court proceedings.3 In his notice of bankruptcy, Volk-Reimer stated, “The

aggressive and egregious claims purported by [Eva] give rise for the need to file [for

bankruptcy].” Clerk’s Papers (CP) at 685. On May 12, the bankruptcy court granted Eva’s

motion for relief from the bankruptcy stay.

          On May 31, Eva filed a motion to reinstate the case schedule established by the superior

court prior to the stay. Eva also noted a deposition of Volk-Reimer on June 10, 2016 in Everett.




1
    Under CR 36(a),
         [e]ach matter of which an admission is requested shall be separately set forth. The
         matter is admitted unless, within 30 days after service of the request, . . . the party
         to whom the request is directed serves upon the party requesting the admission a
         written answer or objection addressed to the matter, signed by the party.
2
  Former RCW 4.12.050 (2009) and former PCLR 40(f) (2014) provide the rules for requesting
the removal of a judge from a case.
3
 The filing of a bankruptcy petition under Title 11 of the United States Code generally operates
as a stay of all other actions against the debtor. 11 USC § 362; see In re Marriage of Vigil, 162
Wash. App. 242, 246, 255 P.3d 850 (2011).


                                                    4
No. 49740-9-II (Consol. with
No. 49110-9-II and No. 49240-7-II)


       On June 3, Eva filed a motion requesting the superior court to compel Volk-Reimer to

answer the first set of interrogatories and requests for admission.

       On June 8, Volk-Reimer e-mailed Eva stating that he could not get time off work to

attend a deposition on June 10, and asked Eva to reschedule the deposition to a later date. Eva

declined to reschedule the deposition.

       On June 9, Volk-Reimer filed a response and a motion. First, he filed a response joining

Eva’s motion to reinstate the case schedule.4 Second, he filed a motion for a protection order,

requesting that the court reschedule the June 10 deposition to a later date and to a closer location.

       On June 10, Judge Leanderson entered an order reinstating the case schedule that had

been established prior to the bankruptcy stay with a few modifications. Volk-Reimer did not

attend the June 10 hearing on the case schedule. Trial was set for November 28, 2016. Also on

June 10, Eva sent Volk-Reimer a notice of oral examination requesting Volk-Reimer to attend a

deposition on June 21 in Tacoma.

       On June 17, Judge Leanderson entered an order compelling discovery. The order

required Volk-Reimer to complete Eva’s interrogatories and other requested discovery, to permit

Eva access to inspect the house, and to pay Eva additional attorney fees. Volk-Reimer did not

attend the hearing on this order.

       On June 20, Volk-Reimer e-mailed Eva stating that he would not be attending the June 21

deposition. On June 22, Eva filed a motion requesting the superior court to compel Volk-Reimer

to attend a deposition.




4
 Volk-Reimer’s motion to reinstate the case schedule proposed different due dates than Eva’s
motion. The superior court did not adopt either party’s proposed dates.
                                                  5
No. 49740-9-II (Consol. with
No. 49110-9-II and No. 49240-7-II)


       On June 23, Volk-Reimer filed his first notice of discretionary review to our court,

requesting review of the June 10 order reinstating the prior case schedule on the grounds that

Judge Leanderson did not have authority to enter the order in light of Volk-Reimer’s March 31

affidavit of prejudice. This discretionary review in our court was designated case number

49110-9-II.

       On June 29 the superior court case was reassigned to Judge Serko. On July 8, Judge

Leanderson filed an order requiring Volk-Reimer to attend a deposition on July 29. Volk-

Reimer did not attend this deposition.

       On August 3, a commissioner of our court entered a ruling in Volk-Reimer’s first request

for discretionary review (No. 49110-9-II) that, in part, stayed the June 10 order, but did not stay

the superior court proceedings before Judge Serko.

       On August 3, Eva filed two motions in superior court. First, Eva filed a motion to

compel Volk-Reimer to attend a deposition on August 12. Second, Eva filed a motion to

reinstate the previously established case schedule. On August 11, Volk-Reimer filed two

responses opposing Eva’s motions. Both of Volk-Reimer’s responses noted that Eva’s motions

were scheduled to be heard on August 12. On August 12, Judge Serko reinstated the prior case

schedule, with a trial date of November 28, 2016. The superior court also granted Eva’s motion

to compel Volk-Reimer to attend a deposition later that same day. The superior court explained

that if Volk-Reimer failed to attend the August 12 deposition, it would “entertain an order of

default against [Volk-Reimer] at [Eva’s] request.” CP at 875. Volk-Reimer did not attend the

August 12 superior court hearing or the deposition.




                                                 6
No. 49740-9-II (Consol. with
No. 49110-9-II and No. 49240-7-II)


       On August 22, Volk-Reimer filed his second notice for discretionary review, seeking

review of the superior court’s August 12 orders. This second discretionary review was

designated case number 49240-7-II.

       On August 23, Eva filed a motion for default judgment and sanctions against Volk-

Reimer. On August 31, Volk-Reimer filed a motion to continue the trial date, with a hearing on

the motion set for September 16. On September 15, Volk-Reimer filed his second notice of a

bankruptcy proceeding.

       On October 4, a commissioner of our court issued an order consolidating Volk-Reimer’s

two motions for discretionary review and finding that the bankruptcy stay precluded further

review of the consolidated matter. On October 14, the bankruptcy court dismissed Volk-

Reimer’s case because he failed to attend a meeting of creditors.

       On October 18, Eva filed a motion for a default judgment and sanctions. On October 27,

Volk-Reimer filed a notice of removal of the superior court action to bankruptcy court. On

November 15, the bankruptcy court remanded this case to the superior court.

       On November 23, the superior court set the hearing on the motion for default judgment

for November 29. On November 28, Volk-Reimer filed his third notice of a bankruptcy

proceeding.5

       On November 29, attorney James Turner entered a limited notice of appearance on behalf

of Volk-Reimer related to the motions for default judgment and sanctions. During the hearing on




5
  Although the filing of a bankruptcy case typically stays other actions pending against the
debtor, under 11 USC 362(c)(4)(A)(i), a stay will not be imposed on other actions if “2 or more
single or joint cases of the debtor were pending within the previous year but were dismissed.”
CP at 1056.
                                                7
No. 49740-9-II (Consol. with
No. 49110-9-II and No. 49240-7-II)


Eva’s motion for default judgment, Volk-Reimer argued for a conditional judgment as a lesser

sanction to default. The superior court responded:

                The order I entered on August 12th was conditional. There were pretty
       serious consequences if [Volk-Reimer] failed to appear. I’ll read you the order, the
       last paragraph. . . . I said, “[T]he Court shall also entertain an order of default
       against [Volk-Reimer] at [Eva’s] request, and other appropriate sanctions, whatever
       those might be.” Because I knew at that time that [Eva] was requesting damages
       for lost rental as well as substantial attorney’s fees.

Suppl. CP at 547 (VRP (Nov. 29, 2016) at 28).

       At the conclusion of the hearing the court stated:

               Okay . . . but three [bankruptcy filings] have been done within the last year
       and I think it’s even seven or eight months. And the timing of those bankruptcies
       is curious. They come before some court proceeding, a deposition, something that
       would allow him to stay it, and making it clear to the Court that he’s using the
       bankruptcy process to interfere with the natural progression of this case. He
       removed the underlying Superior Court case, which was then immediately
       remanded back by Judge Lynch. He has filed two appeals and I believe they are
       now consolidated and still pending with Division II. . . .

               . . . . And apparently he filed an affidavit of prejudice against Judge
       Leanderson, of course, which then she I guess decided to recuse. [Volk-Reimer
       has] now asked Judge Lynch to recuse because of the conversation Judge Lynch
       and I had, which I’ve memorialized on the record. He has never showed up for any
       hearings even when he was pro se and not represented. His conduct is willful,
       deliberate, intentional, and clearly motivated to interfere with the progression of
       this case.

               The prejudice to [Eva] is substantial. She cannot proceed with her rights
       under the complaint without [Volk-Reimer’s] cooperation and he’s done everything
       to interfere with her rights. She is substantially prejudiced not only by her
       underlying rights to this home but also the substantial attorney’s fees that she has
       incurred. . . .

               . . . . I never, since Burnet [v. Spokane Ambulance, 131 Wash. 2d 484, 933
P.2d 1036 (1977)] came out, I have never, ever done anything like what I’m about
       to do. And I believe strongly that there is no less restrictive remedy or sanction that
       will send a message to [Volk-Reimer] other than using the remedy under [CR] 37(b)
       and frankly CR 11, and the references to 26 as well.



                                                 8
No. 49740-9-II (Consol. with
No. 49110-9-II and No. 49240-7-II)


                 I think this is absolutely a perfect case for these rules. I think that [Volk-
          Reimer’s] filings have been in bad faith; and frankly, as I said, I think he’s making
          misrepresentations to the Court and he is trying to bully the Court, but also [Eva]
          and her counsel. And I think it’s outrageous and I’m prepared to enter the
          affirmative relief . . . requested by [Eva].

CP at 551-53 (VRP (Nov. 29, 2016) at 32-34).

          The superior court entered a default judgment in Eva’s favor and awarded attorney fees to

Eva under CR 11, CR 37(b), and its inherent authority based on Volk-Reimer’s bad faith actions.

The court’s judgment contained findings of fact supporting it. In part, the judgment stated that

Volk-Reimer was in contempt of the superior court’s August 12 order, Volk-Reimer had deeded

the house to Eva in 2011, Volk-Reimer was ejected from the house, and Volk-Reimer was liable

to Eva for $87,288.80 for lost rental value and attorney fees and costs.

          On December 12, Volk-Reimer appealed the November 29 order. Our court consolidated

Volk-Reimer’s appeal with his previously consolidated pending motions for discretionary

review.

                                              ANALYSIS

          Volk-Reimer contends that the superior court erred by (1) continuing to rule on matters

after he filed an affidavit of prejudice against Judge Leanderson, (2) entering a default judgment

in Eva’s favor, (3) ordering him to attend a deposition on August 12 without proper notice, and

(4) awarding damages for lost rental value, which were not based on credible evidence. Volk-

Reimer also asks our court to permit him to supplement the record on appeal under RAP 9.11(a).

Volk-Reimer has not demonstrated that the superior court has erred, and we decline his request

to supplement the record on appeal.




                                                   9
No. 49740-9-II (Consol. with
No. 49110-9-II and No. 49240-7-II)


                    I. AFFIDAVIT OF PREJUDICE AGAINST JUDGE LEANDERSON

       Volk-Reimer argues that Judge Leanderson improperly continued to rule on motions after

he filed his March 31, 2016 affidavit of prejudice. Specifically, Volk-Reimer argues that Judge

Leanderson lacked authority to enter the June 10, 2016 order, and therefore it is void.6 We

disagree.

       To remove a judge for prejudice, a party, including pro se litigants, must have presented

to the judge an affidavit and a motion. Former PCLR 40(f); former RCW 4.12.050 (2009); In re

Recall of Lindquist, 172 Wash. 2d 120, 129, 258 P.3d 9 (2011). Volk-Reimer submitted only an

affidavit of prejudice, but failed to file an accompanying motion. Further, there is no indication

that Volk-Reimer presented the affidavit to Judge Leanderson. Accordingly, Judge Leanderson

retained authority to enter the June 10 order, and Volk-Reimer’s argument fails.

                     II. AUGUST 12, 2016 ORDER COMPELLING DEPOSITION

A.     CR 30(b)(1)

       Volk-Reimer argues that the superior court’s August 12, 2016 order compelling him to

attend a deposition later that same day was improper because he did not have proper notice of

Eva’s motion to compel under CR 30(b)(1). We disagree.

       Under CR 30(b)(1):

               A party desiring to take the deposition of any person upon oral examination
       shall give reasonable notice in writing of not less than 5 days (exclusive of the day

6
  Volk-Reimer also references orders entered June 17, 2016 and July 8, 2016. However, Volk-
Reimer did not appeal those orders in any of the three consolidated cases. Notably, our court
rejected Volk-Reimer’s attempt to amend his notice of appeal to include the July 8, 2016 order.
We do not address Volk-Reimer’s assertions regarding the June 17, 2016 and July 8, 2016 orders
because he fails to offer argument or citation to legal authority demonstrating that review of
these orders is proper. See RAP 2.4; RAP 10.3; Cowiche Canyon Conservancy v. Bosley, 118
Wash. 2d 801, 809, 828 P.2d 549 (1992).


                                                10
No. 49740-9-II (Consol. with
No. 49110-9-II and No. 49240-7-II)


        of service, Saturdays, Sundays and court holidays) to every other party to the action
        and to the deponent.

        However, under CR 32(d)(1), “[a]ll errors and irregularities in the notice for taking a

deposition are waived unless written objection is promptly served upon the party giving the

notice.” On August 11, 2016, Volk-Reimer filed a declaration in opposition to Eva’s August 3

motion to compel, but did not raise the issue of improper notice under CR 30(b)(1). Further, Volk-

Reimer’s response to Eva’s motion to compel noted that a hearing on that issue was set for August

12. Therefore, Volk-Reimer has waived his notice argument by failing to raise it in a timely

manner as required by CR 32(d)(1).

        Volk-Reimer also argues that he did not have adequate notice of the superior court’s

August 12 order on the motion to compel. Volk-Reimer does not cite to any legal authority for

this argument. We do not consider issues or arguments unsupported by citation to authority or

rational argument. RAP 10.3(a)(6); Cowiche Canyon Conservancy v. Bosley, 118 Wash. 2d 801,

809, 828 P.2d 549 (1992). Accordingly, Volk-Reimer’s argument fails.

B.      Doctrine of Impossibility

        Volk-Reimer also contends that the doctrine of impossibility relieved him of his

obligation to attend the August 12 deposition. We disagree.

        The doctrine of impossibility is applied to contractual disputes. Tacoma Northpark, LLC

v. NW, LLC, 123 Wash. App. 73, 81, 96 P.3d 454 (2004). The doctrine

        discharges a party from contractual obligations when a basic assumption of the
        contract is destroyed and such destruction makes performance impossible or
        impractical, provided the party seeking relief does not bear the risk of the
        unexpected occurrence.

Id. at 81.



                                                 11
No. 49740-9-II (Consol. with
No. 49110-9-II and No. 49240-7-II)


       Volk-Reimer does not offer argument or legal authority demonstrating the applicability

of this contract doctrine to a court order. We do not consider conclusory arguments unsupported

by citation to authority or rational argument. RAP 10.3(a)(6); Cowiche Canyon, 118 Wash. 2d at

809. Therefore, Volk-Reimer’s argument fails.

                          III. NOVEMBER 29, 2016 DEFAULT JUDGMENT

A.     Standard of Review—CR 30(b) and CR 37(b)

       We review the trial court’s imposition of sanctions under CR 37(b)(2) for an abuse of

discretion. Smith v. Behr Process Corp., 113 Wash. App. 306, 324, 54 P.3d 665 (2002). A trial

court abuses its discretion if its decision is manifestly unreasonable or is exercised on untenable

grounds or for untenable reasons. Magana v. Hyundai Motor Am., 167 Wash. 2d 570, 582-83, 220
P.3d 191 (2009). A decision is based on untenable grounds or made for untenable reasons if it

rests on facts unsupported by the record or was reached by applying the wrong legal standard.

Id. at 583. A decision is manifestly unreasonable if the court, despite applying the correct legal

standard to the supported facts, reaches an outcome that is outside the range of acceptable

choices, such that no reasonable person could arrive at that outcome. Id.

       Before a trial court enters a default judgment as a discovery sanction, it must consider

three factors on the record. Magana, 167 Wash. 2d at 584; Burnet, 131 Wash. 2d at 494.

       [T]he record must clearly show (1) one party willfully or deliberately violated the
       discovery rules and orders, (2) the opposing party was substantially prejudiced in
       its ability to prepare for trial, and (3) the trial court explicitly considered whether a
       lesser sanction would have sufficed.

Magana, 167 Wash. 2d at 584. The purpose of sanctions is “‘to deter, to punish, to compensate and

to educate.’” Id. (quoting Wash. State Physicians Ins. Exch. & Ass’n v. Fisons Corp., 122 Wash. 2d
299, 356, 858 P.2d 1054 (1993)).


                                                  12
No. 49740-9-II (Consol. with
No. 49110-9-II and No. 49240-7-II)


B.      Default Order

        Volk-Reimer maintains that the superior court erred by entering a default judgment in

Eva’s favor because his failure to attend the August 12 deposition was not willful, Eva was not

prejudiced by his violation, and the superior court did not consider a less severe sanction. We

disagree. The record demonstrates that the superior court properly considered whether Volk-

Reimer willfully or deliberately violated the discovery rules and orders, whether Eva was

substantially prejudiced in her ability to prepare for trial, and whether a lesser sanction would

have sufficed. Accordingly, Volk-Reimer’s argument fails.

        In its ruling on the default judgment, the superior court noted that it had attempted to

impose a lesser conditional sanction on Volk-Reimer in its August 12 order and stated that no

lesser sanction would deter Volk-Reimer’s actions. Additionally, the record demonstrates that

throughout the course of the litigation Volk-Reimer made repeated attempts to stall the ordinary

resolution of the proceedings through acts such as filing appeals, requesting stays, failing to

attend hearings in superior and bankruptcy court, and filing multiple bankruptcy claims. Volk-

Reimer’s actions demonstrate a pattern of obstruction and resistance to participating in the

litigation. The superior court’s finding that a lesser sanction would be ineffective to meet the

goals of deterrence, punishment, compensation, and education was reasonable and based on the

facts in the record.

        Additionally, Volk-Reimer’s refusal to allow himself to be orally deposed deprived Eva

of evidence central to the disposition of the dispute. Eva alleged that Volk-Reimer had deeded

the house to her, and she provided documents that purported to bear Volk-Reimer’s signature

transferring the house to Eva. Volk-Reimer’s denial of this event raised authenticity concerns

regarding the purported transfer. Volk-Reimer’s refusal to be orally deposed, however,

                                                 13
No. 49740-9-II (Consol. with
No. 49110-9-II and No. 49240-7-II)


prevented Eva from gathering additional evidence about his version of the events that could have

been used to impeach his credibility or otherwise challenge his narrative. By the time the date

for trial had passed, November 28, 2016, Eva had still not been able to orally depose Volk-

Reimer. Based on the record, the superior court reasonably found that Volk-Reimer’s violation

prejudiced Eva’s ability to prepare for trial.

       Finally, as the superior court noted, Volk-Reimer’s conduct throughout the litigation

suggests that his failure to attend the August 12 deposition was willful. For example, Volk-

Reimer filed his first bankruptcy case two days after Eva filed her motion for summary judgment

following Volk-Reimer’s failure to timely respond to interrogatories and requests for admission.

In his first notice of bankruptcy filing, Volk-Reimer stated, “The aggressive and egregious

claims purported by [Eva] give rise for the need to file [for bankruptcy],” which suggests that

Volk-Reimer’s filing was in response to the litigation rather than other circumstances. CP at

685. Additionally, Volk-Reimer did not attend three superior court hearings prior to the August

12 hearing on the motion to compel and stated in his response to Eva’s motion to compel that he

would only agree to written depositions due to his work schedule, despite Eva’s multiple

attempts to schedule an oral deposition. Based on Volk-Reimer’s egregious behavior, the

superior court reasonably found that his failure to attend the August 12 deposition was willful.

       Volk-Reimer appears to argue that the superior court erred in entering a default judgment

because it failed to consider the merits of the case. Volk-Reimer fails, however, to provide any

argument or legal authority supporting the proposition that a superior court is required to

consider the merits of a case before entering a default judgment. In the absence of argument or

legal authority, Volk-Reimer’s assertion fails. RAP 10.3(a)(6); Cowiche Canyon, 118 Wash. 2d at

809; DeHeer v. Seattle Post-Intelligencer, 60 Wash. 2d 122, 126, 372 P.2d 193 (1962) (“Where no

                                                 14
No. 49740-9-II (Consol. with
No. 49110-9-II and No. 49240-7-II)


authorities are cited in support of a proposition, the court is not required to search out authorities,

but may assume that counsel, after diligent search, has found none.”).

       The record demonstrates that the superior court reviewed the required factors under

Magana, 167 Wash. 2d at 584. The superior court’s review and findings were reasonable and based

on the record. Volk-Reimer has failed to demonstrate that the superior court abused its

discretion by granting a default judgment in Eva’s favor.

C.     Unclean Hands

       Volk-Reimer also asserts that the superior court erred by failing to consider Eva’s

“unclean hands.” Br. of Appellant at 7-8. Volk-Reimer does not otherwise provide argument,

citation to the record, or citation to legal authority. We do not consider arguments unsupported

by argument or authority. Accordingly, Volk-Reimer’s argument fails. RAP 10.3(a)(6);

Cowiche Canyon, 118 Wash. 2d at 809.

                          IV. CHALLENGE TO CREDIBILITY OF EVIDENCE

       Volk-Reimer contends that the award of damages to Eva for lost rental value in the

default judgment is “unsupported by any credible evidence.” Br. of Appellant at 15. We

disagree.

       To the extent Volk-Reimer is challenging credibility determinations, those “are solely for

the trier of fact” and “cannot be reviewed on appeal.” Morse v. Antonellis, 149 Wash. 2d 572, 574,

70 P.3d 125 (2003). In any event, Volk-Reimer does not provide argument, citation to the

record, or citation to legal authority for this contention. We do not consider arguments

unsupported by argument or authority. Accordingly, Volk-Reimer’s argument fails. RAP

10.3(a)(6); Cowiche Canyon, 118 Wash. 2d at 809.



                                                  15
No. 49740-9-II (Consol. with
No. 49110-9-II and No. 49240-7-II)


                                           V. RAP 9.11

       Volk-Reimer asks our court to allow him to supplement the record with various

attachments to his brief pursuant to RAP 9.11(a). Under RAP 9.11(a), we

       may direct that additional evidence on the merits of the case be taken before the
       decision of a case on review if: (1) additional proof of facts is needed to fairly
       resolve the issues on review, (2) the additional evidence would probably change the
       decision being reviewed, (3) it is equitable to excuse a party's failure to present the
       evidence to the trial court, (4) the remedy available to a party through post[-
       ]judgment motions in the trial court is inadequate or unnecessarily expensive, (5)
       the appellate court remedy of granting a new trial is inadequate or unnecessarily
       expensive, and (6) it would be inequitable to decide the case solely on the evidence
       already taken in the trial court.

       We will accept new evidence under RAP 9.11(a) only if all six of the conditions are met.

State v. Ziegler, 114 Wash. 2d 533, 541, 789 P.2d 79 (1990). Volk-Reimer does not provide any

analysis as to how any of the factors listed in RAP 9.11(a) merit the inclusion of his additional

evidence. We do not consider arguments unsupported by citation to authority or rational

argument. RAP 10.3(a)(6); Cowiche Canyon, 118 Wash. 2d at 809. Accordingly, Volk-Reimer’s

argument fails.

                                       VI. ATTORNEY FEES

       Eva requests an award of reasonable attorney fees on appeal under RAP 18.9(a) because

Volk-Reimer filed a frivolous appeal and because he has failed to comply with the Rules of

Appellate Procedure. We grant her request.

       Under RAP 18.9(a), we may

       order a party, . . . who uses these rules for the purpose of delay, files a frivolous
       appeal, or fails to comply with these rules to pay terms or compensatory damages
       to any other party who has been harmed by the delay or the failure to comply or to
       pay sanctions to the court.




                                                 16
No. 49740-9-II (Consol. with
No. 49110-9-II and No. 49240-7-II)


          The analysis above shows that Volk-Reimer both failed to comply with the Rules of

Appellate Procedure and used them for the purpose of delay. Therefore, we award Eva reasonable

attorney fees on appeal under RAP 18.9(a).

                                        CONCLUSION

        We affirm the default judgment and award reasonable attorney fees on appeal to Eva.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                    Bjorgen, J.
 We concur:



 Worswick, J.




 Sutton, J.




                                               17